            Case 1:20-cv-10578-RA Document 20 Filed 03/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                           USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                          DOCUMENT
                                                                       ELECTRONICALLY FILED
 POONAM KESWANI,                                                       DOC#:
                                                                       DATE FILED: 3/1/2021
                                Plaintiff,

                          v.
                                                                          20-CV-10578 (RA)
 HARJIT SINGH ATHWAL; MATTHEW A.
                                                                               ORDER
 WURGAFT; KRAVIS & WURGAFT, P.C.;
 TREASURES LONDON LIMITED; ANDREW
 KRAVIS.,

                               Defendants.



RONNIE ABRAMS, United States District Judge:

         On January 12, 2021, Defendants filed a motion to dismiss Plaintiff’s complaint under Federal

Rule of Civil Procedure 12(b)(6). Pursuant to the Court’s order of February 10, 2021, Plaintiff’s

response to Defendant’s motion was due by February 24, 2021. The Court has not received a response.

No later than March 15, 2021, Plaintiff shall file either a response to Defendant’s motion or a letter

indicating that she does not intend to file a response. If Plaintiff chooses not to submit a response to

the motion to dismiss, the Court will deem the motion fully briefed and take it under submission. If,

however, Plaintiff does not respond to this Order, either by responding to the motion to dismiss or

submitting a letter indicating that she does not intend to do so, the Court may dismiss this action for

failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

         The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.

SO ORDERED.

Dated:      March 1, 2021
            New York, New York

                                                      Ronnie Abrams
                                                      United States District Judge
